Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


2.   This non-final office action is in response to the application filed 2/23/2018.
3.  Claims 1-7, 9-17, and 19-32 are pending.  Claims 1, 17, and 27 are the independent claims.  Claims 31 and 32 are new.

Claim Objections

Claims 10 is objected to because of the following informalities:
  
Claim 10 is objected to because it depends on Claim 8 that was cancelled by the applicant.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 17, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Stollman (20100074524) in further view of Noguchi (20050289134) in further view of Ramarao (20050091587)

Regarding claim 1, Stollman teaches a method of extracting succinct information for mobile presentation, the method being performed by a server system of one or more computers, and the method comprising:  obtaining, via a user accessible user interface, (0018, discloses a requesting entity 140 controlled by a human user.  The examiner interprets as an interface to allow the user to make a request) a request for uploaded textual information to be analyzed, the request indicating a type of the textual information;  (0004 and 0014, discloses a request for an analysis of a portion of text of a document associated with a document type) accessing, based on the indicated type associated with the textual information, ontology information for the type, (0002, discloses EULAs and 0024, discloses parsing the textual information based on the ontology information, (0014, discloses parsing based on the ontology) obtaining, based on the parsing, values for presentation, the values being utilized as summary information associated with the textual information; (0023, discloses determine or extract a meaning by parsing a document and 0029, discloses identifying one or more terms to be accepted or rejected) and providing, for presentation on a user device, one or more of the values. (0029, discloses suggesting changes to the document based on processing of the document.  The examiner interprets as presenting a summary)
Stollman fails to teach the ontology information representing a graphical depiction of a plurality of nodes and relational information between the nodes, wherein the graphical depiction is analyzed to determine the nodes, the nodes being associated with respective triggers that cause the server system to extract values for textual expressions defined by the nodes, and the relational information between the nodes, wherein relational information indicates links between textual expressions; 
Noguchi teaches the ontology information representing a graphical depiction of a plurality of nodes and relational information between the nodes, (0009, discloses extracting part of an ontology by the ontology editing section  into N-triples notation and traces relations between the words to generate a resource description framework (RDF) model composed of the nodes corresponding to words and arcs indicating relations between words and 0041 and Fig. 4, discloses an RDF 
wherein the graphical depiction is analyzed to determine the nodes wherein the graphical depiction is analyzed to determine the nodes, (Fig. 4 and 0009, discloses converting an ontology into N-triples notation to RDF model and tracing the arcs between the nodes to determine the nodes and 0067, discloses extracting part of the RDF model and identifying the words and arcs indicating relations between words and tracing the arcs between nodes and 0010, discloses the editing section manages node distance information indicating the number of arcs between nodes and other nodes to identify a part to be extracted from the ontology) the nodes being associated with respective triggers that cause the server system to extract values for textual expressions defined by the nodes and the relational information between the nodes, (Fig. 5 and 0012, discloses extracting values satisfying a given word and extraction condition form the ontology and 0042, discloses identifying nodes satisfying an extraction condition and 0003 and 0079, describes retrieving textual expressions described in Web Ontology Language and 0009, disclose the ontology editing section extracts a target word and words having a given relation with the target word and the extraction condition) wherein relational information indicates links between textual expressions (Fig. 3A and 3B and 0040, discloses an ontology described by OWL can be represented by an RDF model in which words are defined as nodes and relations between the words are used as arcs between the nodes) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Stollman to incorporate the teachings of Noguchi.  Doing so would allow the user to be notified that a document was reaching completion criteria based on the triggers in the nodes.
Stollman and Noguchi fail to teach the parsing causing traversal of the nodes and extraction of values via the nodes, from one or more textual expressions based on the textual information; wherein parsing the textual information based on the ontology information comprises: for individual nodes included in the traversal of the nodes, accessing a plurality of options table, wherein each options table represents a respective embodiment of the type of textual information, the embodiment including a respective subset of the nodes, and selecting, for the individual node, a particular options table usable to extract a value associated with a textual expression defined by the individual node;
Ramarao teaches the parsing causing traversal of the nodes and extraction of values, (0039, discloses a DOM structure of a document that is parsed and 0056, discloses parsing a document and 0040, discloses selection of content from matching nodes to be copied to the output document (extracting values)) via the nodes, from one or more textual expressions based on the textual information; (0040, discloses selection of content from the nodes to be copied to the output document and expressions within the templates used to be matched to the nodes) wherein parsing the textual information based on the ontology information comprises: (0005, discloses different types of documents stored in different forms. (Ramarao fails to discloses an ontology but discloses parsing a document, however the examiner notes  for individual nodes included in the traversal of the nodes, (0045, discloses parsing the document and matching the document nodes to the expression nodes) accessing a plurality of options table, wherein each options table represents a respective embodiment of the type of textual information, (0041, discloses an expression that identifies a node by type and 0040, discloses a template that contains expressions to be matched to nodes where each template selects nodes in the document’s tree structure) the embodiment including a respective subset of the nodes, (0069, discloses applying a specific template that selects set of nodes in the context of the template and applies the templates to the nodes.  The examiner interprets each template maybe applied to a subset of the nodes) and selecting, for the individual node, a particular options table usable to extract a value associated with a textual expression defined by the individual node; (0345 of the spec describes a template as an options table and 0040, discloses the template selects nodes in a document and discloses selection of content from the matching nodes to be copied into the output)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Stollman and Noguch to incorporate the teachings of Ramarao.  Doing so would allow a document including ontology information to be parsed based on more than the one template disclosed by Stollman to allow the document to be parsed based on multiple templates disclosed by Ramarao to extract the textual values from the documents using different parsing templates that match the expressions within the document and allow multiple different types of documents to be parsed according to the different types of textual data within the document.

Regarding claim 17, Stollman teaches a system comprising one or more computer systems and computer storage media storing instructions that, when executed by the one or more computers, cause the computers to perform operations comprising: obtaining, via a user accessible user interface, (0018, discloses a requesting entity 140 controlled by a human user.  The examiner interprets as an interface to allow the user to make a request) a request for uploaded textual information to be analyzed, the request indicating a type of the textual information;  (0004 and 0014, discloses a request for an analysis of a portion of text of a document associated with a document type such as an EULA) accessing, based on the indicated type associated with the textual information, ontology information for the type, (0002, discloses EULAs a type of document and 0024, discloses document parsing function 152 includes processing language based on ontological structures and 0060, discloses parsing function R can be defined for processing a EULA) obtaining, based on the parsing, values for presentation, the values being utilized as summary information associated with the textual information; (0023, discloses determine or extract a meaning by parsing a document and 0029, discloses identifying one or more terms to be accepted or rejected) and providing, for presentation on a user device, one or more of the values. (0029, discloses suggesting changes to the document based on processing of the document.  The examiner interprets as presenting a summary of the extracted values)
Stollman fails to teach the ontology information specifying: nodes, the nodes being associated with respective triggers that cause the server system to extract values for textual expressions defined by the nodes, and relational information between the nodes, wherein relational information indicates links between textual expressions; 
Noguchi teaches the ontology information specifying: nodes, (0009, discloses extracting part of an ontology by the ontology editing section  into N-triples notation and traces relations between the words to generate a resource description framework (RDF) model composed of the nodes corresponding to words and arcs indicating relations between words) the nodes being associated with respective triggers that cause the server system to extract values for textual expressions defined by the nodes, (Fig. 5 and 0012, discloses extracting values satisfying a given word and extraction condition form the ontology and 0042, discloses identifying nodes satisfying an extraction condition and 0003 and 0079, describes retrieving textual expressions described in Web Ontology Language and 0009, disclose the ontology editing section extracts a target word and words having a given relation with the target word and the extraction condition) and  relational information between the nodes, wherein relational information indicates links between textual expressions; (Fig. 3A and 3B and 0040, discloses an ontology described by OWL can be represented by an RDF model in which words are defined as nodes and relations between the words are used as arcs between the nodes) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Stollman to incorporate the teachings of Noguchi.  Doing so would allow the user to be notified that a document was reaching completion criteria based on the triggers in the nodes.
Stollman and Noguchi fail to teach accessing a plurality of options tables, each options table representing a respective embodiment of the type of textual information and including a respective subset of the nodes: parsing the textual information based on the ontology information, the parsing causing traversal of the nodes and extraction of values, via the nodes, from one or more textual expressions based on the textual information; wherein parsing the textual information based on the ontology information comprises: for individual nodes included in the traversal of the nodes, accessing a plurality of options table, wherein each options table represents a respective embodiment of the type of textual information, the embodiment including a respective subset of the nodes, and selecting, for the individual node, a particular options table usable to extract a value associated with a textual expression defined by the individual node;
Ramarao teaches accessing a plurality of options tables, each options table representing a respective embodiment of the type of textual information and including a respective subset of the nodes: (0345 of the spec describes a template and 0040, discloses a set of templates that selects nodes from the document’s tree structure and 0039, discloses nodes with text) and parsing the textual information based on the ontology information, (Ramarao fails to discloses an ontology but discloses parsing a document (0037), however the examiner notes Stollman discloses parsing a document based on ontology information) the parsing causing traversal of the nodes and extraction of values, (0039, discloses a DOM structure of a document via the nodes, from one or more textual expressions based on the textual information; (0040, discloses selection of content from the nodes to be copied to the output document and expressions within the templates used to be matched to the nodes) wherein parsing the textual information based on the ontology information comprises: (0005, discloses different types of documents stored in different forms. (Ramarao fails to discloses an ontology but discloses parsing a document, however the examiner notes Stollman discloses parsing a document based on ontology information)) for individual nodes included in the traversal of the nodes, (0045, discloses parsing the document and matching the document nodes to the expression nodes) accessing a plurality of options table, wherein each options table represents a respective embodiment of the type of textual information, (0041, discloses an expression that identifies a node by type and 0040, discloses a template that contains expressions to be matched to nodes where each template selects nodes in the document’s tree structure) the embodiment including a respective subset of the nodes, (0069, discloses applying a specific template that selects set of nodes in the context of the template and applies the templates to the nodes.  The examiner interprets each template maybe applied to a subset of the nodes) and selecting, for the individual node, a particular options table usable to extract a value associated with a textual expression defined by the individual node; (0345 of the spec describes a template as an options table and 0040, discloses the template selects nodes in a document and discloses selection of content from the matching nodes to be copied into the output)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Stollman and Noguchi to incorporate the teachings of Ramarao.  Doing so would allow a document including ontology information to be parsed based on more than the one template disclosed by Stollman to allow the document to be parsed based on multiple templates disclosed by Ramarao to extract the textual values from the documents using different parsing templates that match the expressions within the document and allow multiple different types of documents to be parsed according to the different types of textual data within the document.


Regarding claim 27, Stollman teaches a method performed by a system of one or more computers comprising: obtaining, from a user, a first document of a particular type of document; (0014, discloses in response from a request by a user, processing a portion of a document based on a document template and 0009, discloses contract type documents) accessing, based on the particular type of document, ontology information for the particular type (0007, discloses templates for contracts and 0014, discloses interpreting portions of the document based on an ontology) parsing, using ontology information, the first document, the parsing causing traversal of the nodes and extraction of values, via the nodes, from one or more textual expressions based on the textual information (0014, discloses parsing based on the ontology and 0023, discloses determine or extract a meaning by parsing a document and 0029, discloses identifying one or more terms to be accepted or rejected)
Stollman fails to teach the ontology information specifying:  nodes, the nodes being associated with respective triggers that cause the server system to extract values for textual expressions defined by the nodes, and relational information between the nodes, wherein relational information indicates links between textual expressions; 
Noguchi teaches, the ontology information specifying:  nodes, (0010, nodes corresponding to an ontology) the nodes being associated with respective triggers that cause the server system to extract values for textual expressions defined by the nodes, (0009, discloses conditions and extracts from the ontology parts satisfying the target words based on the condition and converting the ontology to N-triples) and relational information between the nodes, wherein relational information indicates links between textual expressions; (0009, discloses a RDF model composed of nodes and arcs indicating relations between the words) 
It would have been obvious to one of ordinary skill in the art before the effective fling date to have modified the teachings of Stollman to incorporate the teachings of Noguchi.  Doing so would allow the user to be notified that a document was reaching completion criteria based on the triggers in the nodes.
Stollman and Noguchi fail to teach accessing a plurality of options tables, each options table representing a respective embodiment of the particular type of document and including a respective subset of the nodes; wherein parsing the textual information comprises: for individual nodes included in the traversal of the nodes, accessing the plurality of options table, and selecting, for the individual node, a particular options table usable to extract a value associated with a textual expression defined by the individual; and presenting information describing the extracted values.  
Ramarao teaches accessing a plurality of options tables, each options table representing a respective embodiment of the type of textual information and including a respective subset of the nodes: (0345 of the spec describes a template and 0040, discloses a set of templates that selects nodes from the document’s tree structure and 0039, discloses nodes with text) wherein parsing the textual information comprises: (0037, discloses parsing a document and 0041, discloses a node that contains text in which a template is used that contains expressions to match against the nodes to extract values) for individual nodes included in the traversal of the nodes, (0045, discloses parsing the document and matching the document nodes to the expression nodes) accessing a plurality of options table, and selecting, for the individual node, a particular options table usable to extract a value associated with a textual expression defined by the individual; (0345 of the spec describes a template as an options table and 0040, discloses the template selects nodes in a document and discloses selection of content from the matching nodes to be copied into the output) and presenting information describing the extracted values.  (0042, discloses generating an output document for the user)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Stollman and Noguchi to incorporate the teachings of Ramarao.  Doing so would allow a document including ontology information to be parsed based on more than the one template disclosed by Stollman to allow the document to be parsed based on multiple templates disclosed by Ramarao to extract the textual values from the documents using different parsing templates that match the expressions within the document and allow multiple different types of documents to be parsed according to the different types of textual data within the document.


Regarding claim 28, Stollman, Noguchi, and Ramarao teach the method of claim 27.
Stollman and Noguchi fails to teach wherein selecting a particular options table for a particular node comprises:  accessing an identifier associated with a textual expression defined by the particular node:  identifying, based on the plurality of options tables, that the particular node is configured to extract a value associated with the textual expression defined by the particular node
 Ramarao teaches wherein selecting a particular options table for a particular node comprises:  accessing an identifier associated with a textual expression defined by the particular node:  identifying, based on the plurality of options tables, that the particular node is configured to extract a value associated with the textual expression defined by the particular node (0040, discloses a set of templates that includes an expression for a node in a document and identifying the content of the matching nodes to be copied to the output document and 0039, discloses the node can contain text)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Stollman and Noguchi to incorporate the teachings of Ramarao.  Doing so would allow the system to determine the best table that matches the document allowing more values from the document to be extracted.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stollman (20100074524) in further view of Noguchi (20050289134) in further view of Ramarao (20050091587) in further view of Kunc (20160117360)


Regarding claim 2, Stollman, Noguchi, and Ramarao teach the method of claim 1. 
Stollman, Noguchi, and Ramarao fail to teach further comprising:  determining the type of the textual information based on measures of similarity between textual expressions included in the textual information and textual expressions specified in ontology information for disparate types of textual information; and selecting the type based on the measures of similarity.
Kunc teaches further comprising:  determining the type of the textual information based on measures of similarity between textual expressions included in the textual information and textual expressions specified in ontology information for disparate types of textual information; (0008, discloses mapping the plurality of hypotheses received from a user to one or more concepts (type of textual information) of an ontology by determining similarity metric measuring  between the hypotheses received and the one or more concepts (disparate types of textual and selecting the type based on the measures of similarity. (0008 and 0054-0056, based on a predetermined threshold outputting the concept to the user based on the similarity metric measure)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Stollman, Noguchi, and Ramarao to incorporate the teachings of Kunc.  Doing so would allow group the textual information from different sources into an ontology.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stollman (20100074524) in further view of Noguchi (20050289134) in further view of Ramarao (20050091587) in further view of Campbell (20160048758)

Regarding claim 3, Stollman, Noguchi, and Ramarao teach the method of claim 1. 
Stollman, Noguchi, and Ramarao fails to teach wherein parsing the textual information comprises:  initiating traversal at a first node specified in the ontology information, and for the first node, parsing the textual information to identify the textual expression defined by the initial node; causing extraction, from the textual information, of one or more values from the textual expression; and traversing, based on the relational information, from the initial node to a subsequent node.
Campbell teaches wherein parsing the textual information comprises:  initiating traversal at a first node specified in the ontology information, and for the first node, parsing the textual information to identify the textual expression defined by the initial node; causing extraction, from the textual information, of one or more values from the textual expression; and traversing, based on the relational information, from the initial node to a subsequent node.  (0073, discloses parsing and extracting nouns with parent-child relationships within nodes)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Stollman, Noguchi, and Ramarao to incorporate the teachings of Campbell.  Doing so would allow group the textual information from different sources into an ontology.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stollman (20100074524) in further view of Noguchi (20050289134) in further view of Ramarao (20050091587) in further view of Mayo (20040181518)

Regarding claim 4, Stollman, Noguchi, and Ramarao teach the method of claim 1.
Stollman, Noguchi, and Ramarao fails to teach wherein relational information indicates links between nodes, and wherein for a first node, the relational information indicates a hierarchy associated with the first node and one or more second nodes, the second nodes being child nodes of the first node.
Mayo teaches teach wherein relational information indicates links between nodes, and wherein for a first node, the relational information indicates a hierarchy associated with the first node and one or more second nodes, the second nodes being child nodes of the first node. (0003, discloses parent-child relationship and relating data within a hierarchy)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Stollman, Noguchi, and Ramarao to incorporate the teachings of Mayo.  Doing so would allow a relationship between nodes to be indicated and structure data in a hierarchical fashion to easily navigate between related data. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stollman (20100074524) in further view of Noguchi (20050289134) in further view of Ramarao (20050091587) in further view of Mayo (20040181518) in further view of Song (20150067476)

Regarding claim 5, Stollman, Noguchi, Ramarao, and Mayo teach the method of claim 4.  Stollman, Noguchi, Ramarao, and Mayo fail to teach wherein a first value is extracted from a first textual expression defined by the first node, and wherein a second value is extracted from a second textual expression defined by a second node, and wherein the first textual expression and second textual expression are separated, in the textual information, via one or more textual expressions unrelated to first textual expression and second textual expression.
Song teaches wherein a first value is extracted from a first textual expression defined by the first node, and wherein a second value is extracted from a second textual expression defined by a second node, and wherein the first textual expression and second textual expression are separated, in the textual information, via one or more textual expressions unrelated to first textual expression and second textual expression.  (0003, discloses extracting a body and title 0026, disclose DOM containing text nodes and Fig. 1 and 0043, discloses filtering nodes with unrelated content and displaying the text nodes)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Stollman, Noguchi, Ramarao, and Mayo to incorporate the teachings of Song.  Doing so would allow a user to add textual expressions to a DOM tree without having to relate a first DOM node to a second DOM node. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stollman (20100074524) in further view of Noguchi (20050289134) in further view of Ramarao (20050091587) in further view of Mayo (20040181518) in further view of Habegger (6643642)

Regarding claim 6, Stollman, Noguchi, Ramarao, and Mayo teach the method of claim 4. Stollman, Noguchi, Ramarao, and Mayo fail to teach wherein providing, for presentation on a user device, comprises:  causing presentation, via the user device, of the first value and second value, the first value and second value being grouped together for presentation, such that the first value and second value are succinctly presented as being hierarchically related.
Habegger teaches teach wherein providing, for presentation on a user device, comprises:  causing presentation, via the user device, of the first value and second value, the first value and second value being grouped together for presentation, such that the first value and second value are succinctly presented as being hierarchically related. (Column 2, 55-61, discloses presenting the first data node to the user as well as any nodes hierarchically below the first node)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Stollman, Noguchi, Ramarao, and Mayo to incorporate the teachings of Habegger.  Doing so would allow a user to view structured data and sub-categories of categories of information. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stollman (20100074524) in further view of Noguchi (20050289134) in further view of Ramarao (20050091587) in further view of Kaul (20120123863)

Regarding claim 7, Stollman, Noguchi, and Ramarao teach the method of claim 1. Stollman, Noguchi, and Ramarao fail to teach wherein each node defines one or more textual expressions, and wherein the server system applies respective regular expressions to extract values associated with the textual expressions.
Kaul teaches wherein each node defines one or more textual expressions, and wherein the server system applies respective regular expressions to extract values associated with the textual expressions.  (0071, discloses using regular expression rules to extract attributes from text)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Stollman, Noguchi, and Ramarao to incorporate the teachings of Kaul.  Doing so would allow a user to extract reference information and determine associated document completion criteria and identify locations in a document in which terms appear. 

Claims 9-12, 19-22, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Stollman (20100074524) in further view of Noguchi (20050289134) in further view of Ramarao (20050091587) in further view of Krasun (20060155726)


Regarding claim 9, Stollman, Noguchi, and Ramarao teach the method of claim 1. 
Stollman, Noguchi, and Ramarao fail to teach wherein selecting is based on comparisons of textual expressions included in the textual information with textual expressions defined by nodes of each options table; 
Krasun teaches further wherein selecting is based on comparisons of textual expressions included in the textual information with textual expressions defined by nodes of each options table; (0034, discloses using a template to parse the document and extracting the template in the form of a table of Fig. 7, an alternate form of step 16 and 0040-0041, discloses another table form shown in Fig. 8 extracted from the template Fig. 1, discloses a user inputting the sample document to create the template.  0032, discloses extracting elements and data content of the marked up document corresponding to the elements of the extracted template by comparisons and 0013, discloses the textual expressions One of ordinary skill in the art would recognize multiple sample documents can be inputted and stored on a computing system (0018))
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Stollman, Noguchi, and Ramarao to incorporate the teachings of Krasun.  Doing so would allow a user to extract reference information and determine associated document completion criteria and identify locations in a document in which terms appear. 


Regarding claim 10, Stollman, Noguchi, Ramarao, and Krasun teach the method of claim 8. 
Stollman, Noguchi, and Ramarao fail to teach wherein each node included in an options table is represented as a respective row of the options table, and wherein a particular row indicates (1) a section of textual information in which a textual expression is included and (2) the textual expression.
Krasun teaches wherein each node included in an options table is represented as a respective row of the options table, and wherein a particular row indicates (1) a section of textual information in which a textual expression is included and (2) the textual expression. (Fig. 1 and 0034, discloses using a template to parse the document and extracting the template in the form of a table of Fig. 7, an alternate form of step 16 and 0040-0041, discloses another table form shown in Fig. 8 extracted from the template and; 0034, discloses using a template to parse the document and extracting the template in the form of a table of Fig. 7, an alternate form of step 16 and 0040-0041, discloses another table form shown in Fig. 8 extracted from the template and 0035, discloses using the textual expressions (<bread>) to extract the text and 0031 and 0013 and Fig. 6, shows the tags and data extracted by parsing using the boiler template of Fig. 5 and 0035, discloses the levels within a DOM  of the elements)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Stollman, Noguchi, and Ramarao to incorporate the teachings of Krasun.  Doing so would allow a user to extract reference information and determine associated document completion criteria and identify locations in a document in which terms appear. 


Regarding claim 11, Stollman, Noguchi, Ramarao, and Krasun teach the method of claim 10.  Stollman, Noguchi, and Ramarao fail to teach wherein the particular row indicates one or more alternate textual expressions.
Krasun teaches wherein the particular row indicates one or more alternate textual expressions.  (Fig. 1 and 0034, discloses using a template to parse the document and extracting the template in the form of a table of Fig. 7, an alternate form of step 16 and 0040-0041, discloses another table form shown in Fig. 8 extracted from the template and Fig. 3, discloses the fillings as cheese Lettuce or tomato)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Stollman, Noguchi, and Ramarao to incorporate the teachings of Krasun.  Doing so would allow a user to extract reference information and determine associated document completion criteria and identify locations in a document in which terms appear. 


Regarding claim 12, Stollman, Noguchi, Ramarao, and Krasun teaches the method of claim 10. 
Stollman, Noguchi, and Ramarao fail to teach wherein parsing the textual information comprises:  selecting the particular options table; obtaining, from an initial row of the particular options table, one or more textual expressions; and applying the textual expressions to a section of the textual information, and extracting values associated with the textual expressions, wherein a value comprises a numerical value or text from the textual information.
Krasun teaches wherein parsing the textual information comprises:  selecting the particular options table, obtaining, from an initial row of the particular options table, one or more textual expressions; (0034, discloses using a and applying the textual expressions to a section of the textual information, and extracting values associated with the textual expressions, wherein a value comprises a numerical value or text from the textual information. (0031 and 0013 and Fig. 6, shows the tags and data extracted by parsing using the boiler template of Fig. 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Stollman, Noguchi, and Ramarao to incorporate the teachings of Krasun.  Doing so would allow a user to extract reference information and determine associated document completion criteria and identify locations in a document in which terms appear. 


Regarding claim 19, Stollman, Noguchi, and Ramarao teach the system of claim 17.   
Stollman, Noguchi, and Ramarao fail to teach wherein selecting is based on comparisons of textual expressions included in the textual information with textual expressions defined by nodes of each options table; 
Krasun teaches wherein is based on comparisons of textual expressions included in the textual information with textual expressions defined by nodes of each options table; (0034, discloses using a template to parse the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Stollman, Noguchi, and Ramarao to incorporate the teachings of Krasun.  Doing so would allow a user to extract reference information and determine associated document completion criteria and identify locations in a document in which terms appear. 


Regarding claim 20, Stollman, Noguchi, and Ramarao teach the system of claim 17. 
Stollman, Noguchi, and Ramarao fail to teach wherein each node included in an options table is represented as a respective row of the options table, and wherein a particular row indicates (1) a section of textual information in which a textual expression is included and (2) the textual expression.
Krasun teaches wherein each node included in an options table is represented as a respective row of the options table, and wherein a particular row indicates (1) a section of textual information in which a textual expression is included and (2) the textual expression. (Fig. 1 and 0034, discloses using a template to parse the document and extracting the template in the form of a table of Fig. 7, an alternate form of step 16 and 0040-0041, discloses another table form shown in Fig. 8 extracted from the template and; 0034, discloses using a template to parse the document and extracting the template in the form of a table of Fig. 7, an alternate form of step 16 and 0040-0041, discloses another table form shown in Fig. 8 extracted from the template and 0035, discloses using the textual expressions (<bread>) to extract the text and 0031 and 0013 and Fig. 6, shows the tags and data extracted by parsing using the boiler template of Fig. 5 and 0035, discloses the levels within a DOM  of the elements)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Stollman, Noguchi, and Ramarao to incorporate the teachings of Krasun.  Doing so would allow multiple different types of documents to be parsed according to the different types of textual data within the document.


Regarding claim 21, Stollman, Noguchi, Ramarao, and Krasun teach the system of claim 20. 
Stollman, Noguchi, and Ramarao fail to teach wherein the particular row indicates one or more alternate textual expressions.
Krasun teaches wherein the particular row indicates one or more alternate textual expressions. (Fig. 3, cheese, lettuce, and tomato)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Stollman, Noguchi, and Ramarao to incorporate the teachings of Krasun.  Doing so would allow multiple different types of documents to be parsed according to the different types of textual data within the document.

Regarding claim 22, Stollman, Noguchi, Ramarao, and Krasun teach the system of claim 20. 
Stollman, Noguchi, and Ramarao fail to teach wherein parsing the textual information comprises:  obtaining, from an initial row of the particular options table, one or more textual expressions; and applying the textual expressions to a section of the textual information, and extracting values associated with the textual expressions, wherein a value comprises a numerical value or text from the textual information.
Krasun teaches wherein parsing the textual information comprises:  obtaining, from an initial row of the particular options table, one or more textual expressions; (0034, discloses using a template to parse the document and extracting the template in the form of a table of Fig. 7, an alternate form of step 16 and 0040-0041, discloses another table form shown in Fig. 8 extracted from the template and 0035, discloses using the textual expressions (<bread>) to extract the text) and applying the textual expressions to a section of the textual information, and extracting values associated with the textual expressions, wherein a value comprises a numerical value or text from the textual information. (0031 and 0013 and Fig. 6, shows the tags and data extracted by parsing using the boiler template of Fig. 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Stollman, Noguchi, and Ramarao to incorporate the teachings of Krasun.  Doing so would allow a user to extract reference information and determine associated document completion criteria and identify locations in a document in which terms appear. 

Regarding claim 29, Stollman, Noguchi, and Ramarao teach the method of claim 27. 
Stollman, Noguchi, and Ramarao fails to teach wherein the options table comprises a plurality of rows, and wherein each row identifies at least one textual expression associated with at least one term.
Krasun teaches wherein the options table comprises a plurality of rows, and wherein each row identifies at least one textual expression associated with at least one term.  (Fig. 6 and Fig. 7 and Fig. 8)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Stollman, Noguchi, and Ramarao to incorporate the teachings of Krasun.  Doing so would allow the system to easily read the table that matches the document and allow a systemic method to extract values from the documents.


Regarding claim 30, Stollman, Noguchi, Ramarao, and Krasun teach the method of claim 29.
Stollman, Noguchi, and Ramarao fails to teach wherein a particular row identifies a first textual expression associated with a first term and a second textual expression associated with a second term, wherein the first textual expression causes extraction of text describing the first term, and wherein the second textual expression causes extraction of a numerical value to be included in the extracted text.
 Krasun teaches wherein a particular row identifies a first textual expression associated with a first term and a second textual expression associated with a second term, (Fig. 3, discloses a filling with cheese, lettuce, and tomato) wherein the first textual expression causes extraction of text describing the first term, and wherein the second textual expression causes extraction of a numerical value to be included in the extracted text.  (Fig. 6 and Fig. 7, discloses bread with the bread type and a list price of 4.99)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Stollman, Noguchi, and Ramarao to incorporate the teachings of Krasun.  Doing so would allow the system to easily read the table that matches the document and allow a systemic method to extract values including textual and numeric values from the documents.

13 is rejected under 35 U.S.C. 103 as being unpatentable over Stollman (20100074524) in further view of Noguchi (20050289134) in further view of Ramarao (20050091587) in further view of Krasun (20060155726) in further view of Isherwood (20180357333)


Regarding claim 13, Stollman, Noguchi, Ramarao, and Krasun teach the method of claim 12. 
Stollman, Noguchi, Ramarao and Krasun fail to teach wherein a first obtained textual expression causes extraction of particular text, and wherein a second obtained textual expression causes extraction of a particular value, and wherein the particular value is included in the particular text.
Isherwood teaches wherein a first obtained textual expression causes extraction of particular text, (Fig. 3, depicts the metadata and Fig. 4 and 0026, discloses various expressions for extracting specific metadata fields from objects (John Doe Fig. 3) and 0056, discloses textual expressions and 0059, discloses selecting and recommending expressions (first and second) to extract data for selecting metadata and 0056, discloses extracting a string) and wherein a second obtained textual expression causes extraction of a particular value, (0056-0057, discloses extracting specific metadata field or other data value from objects and Fig. 3, depicts the metadata) and wherein the particular value is included in the particular text. (0003, discloses receiving data and extracting a value from the received data and 0058, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Stollman, Noguchi, Ramarao, and Krasun to incorporate the teachings of Isherwood.  Doing so would allow a user to extract reference information and determine associated document completion criteria and identify locations in a document in which terms appear. 


Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stollman (20100074524) in further view of Noguchi (20050289134) in further view of Ramarao (20050091587) in further view of Crow (20050080656)

Regarding claim 14, Stollman, Noguchi, and Ramarao teach the method of claim 1. 
Stollman, Noguchi, and Ramarao fail to teach wherein providing, for presentation on a user device, one or more of the values and associated textual expressions comprises:  causing presentation of the values and descriptions of the values as a summary of the textual information.
Crow teaches wherein providing, for presentation on a user device, one or more of the values and associated textual expressions comprises:  causing presentation of the values and descriptions of the values as a summary of the textual information.  (Fig. 31 and 0199-0200, discloses displaying an overview of a candidate extracted from resumes)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Stollman, Noguchi, and Ramarao to incorporate the teachings of Crow.  Doing so would allow the user to be displayed a summary of information extracted from documents.

Regarding claim 23, Stollman, Noguchi, and Ramarao teach the system of claim 17. 
Stollman, Noguchi, and Ramarao fail to teach wherein providing, for presentation on a user device, one or more of the values and associated textual expressions comprises: causing presentation of the values and descriptions of the values as a summary of the textual information.
Crow wherein providing, for presentation on a user device, one or more of the values and associated textual expressions comprises: causing presentation of the values and descriptions of the values as a summary of the textual information. (Fig. 31 and 0199-0200, discloses displaying an overview of a candidate extracted from resumes)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Stollman, Noguchi, and Ramarao to incorporate the teachings of Crow.  Doing so would allow the user to be displayed a summary of information extracted from documents.



Claims 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Stollman (20100074524) in further view of Noguchi (20050289134) in further view of Ramarao (20050091587) in further view of Crow (20050080656) in further view of Bao (20150339278) in further view of Strothmann (20030069747)


Regarding claim 15, Stollman, Noguchi, Ramarao, and Crow teach the method of claim 14.
Stollman, Noguchi, Ramarao, and Crow fail to teach wherein the server system maintains different versions of the textual information, and wherein the method further comprises:  determining differences between extracted values included in the different versions; and presenting, for at least one of the extracted values, information describing the determined difference.
Bao teaches wherein the server system maintains different versions of the textual information, (Fig. 2 and 0008, discloses a first and second version of a document) and wherein the method further comprises:  determining differences between extracted values included in the different versions; (Fig. 5 and 0027, discloses extracting a document structure where the document structure includes fonts, font sizes, and indentation portions of the document and 0006, discloses determining similarity and differences between versions and 0075, discloses dividing the document into blocks and determining the document structure based on a calculated distance on 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Stollman, Noguchi, Ramarao, and Crow to incorporate the teachings of Bao.  Doing so would allow the user to be displayed a summary of information extracted from documents.
Stollman, Noguchi, Ramarao, and Crow fail to teach and presenting, for at least one of the extracted values, information describing the determined difference.
Strothmann teaches and presenting, for at least one of the extracted values, information describing the determined difference. (0006, discloses extracting values of fares and provide to the user comparison information in textual format and an analysis guideline of fares)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Stollman, Noguchi, Ramarao, Crow, and Bao to incorporate the teachings of Strothmann.  Doing so would allow the user to be displayed a summary of information extracted from documents and display the determined differences to the user.



Regarding claim 24, Stollman, Noguchi, Ramarao, and Crow teach the system of claim 23.
 Stollman, Noguchi, Ramarao, and Crow fail to teach wherein the server system maintains different versions of the textual information, and wherein the operations further comprise:  determining differences between extracted values included in the different versions; and presenting, for at least one of the extracted values, information describing the determined difference.
Bao teaches wherein the server system maintains different versions of the textual information, (Fig. 2 and 0008, discloses a first and second version of a document) and wherein the method further comprises:  determining differences between extracted values included in the different versions; (0027, discloses extracting a document structure where the document structure includes fonts, font sizes, and indentation portions of the document and 0006, discloses determining similarity and differences between versions and 0075, discloses dividing the document into blocks and determining the document structure based on a calculated distance on the text features.  The examiner interprets the values of the fonts and other values of the versions of the documents are extracted and compared to determine differences in the documents) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Stollman, Noguchi, Ramarao, and Crow to incorporate the teachings of Bao.  Doing so would allow the user to be displayed a summary of information extracted from documents.
Stollman, Noguchi, Ramarao, and Crow fail to teach and presenting, for at least one of the extracted values, information describing the determined difference.
Strothmann teaches and presenting, for at least one of the extracted values, information describing the determined difference. (0006, discloses extracting values of fares and provide to the user comparison information in textual format and an analysis guideline of fares)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Stollman, Noguchi, Ramarao, Crow, and Bao to incorporate the teachings of Strothmann.  Doing so would allow the user to be displayed a summary of information extracted from documents and display the determined differences to the user.


Claims 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Stollman (20100074524) in further view of Noguchi (20050289134) in further view of Ramarao (20050091587) in further view of Crow (20050080656) in further view of Waibel (20130238312)


Regarding claim 16, Stollman, Noguchi, Ramarao, and Crow teach the method of claim 14. 
Stollman, Noguchi, Ramarao, and Crow fail to teach wherein an interactive user interface is provided for presentation on the user device, and wherein the interactive user interface:  presents, in a first region of the interactive user interface, one or more of the values and descriptions of the values;  presents, in a second region, at least a portion of the textual information; responds to interaction with a particular value presented in the first region; and in response, updates the second region to specify text included in the textual information that is associated with the particular value.
Waibel teaches wherein an interactive user interface is provided for presentation on the user device, and wherein the interactive user interface:  presents, in a first region of the interactive user interface, (0046, discloses a human to human dialog interface) one or more of the values and descriptions of the values; (Fig. 9, 90 I am 50 years old) presents, in a second region, at least a portion of the textual information; (Fig. 9, 50 Age) responds to interaction with a particular value presented in the first region;  (0046, discloses extracting medical information from the dialog to fill in the form) and in response, updates the second region to specify text included in the textual information that is associated with the particular value.  (0046 and Fig. 9, updates the age field with 50)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Stollman, Noguchi, Ramarao, and Crow to incorporate the teachings of Waibel.  Doing so would allow data entered into a first region of a document to be analyzed and extracted and populate another region of a user interface which would be useful when extracting information from a chat. 

Regarding claim 25, Stollman, Noguchi, Ramarao, and Crow teach the system of claim 23. 
Stollman, Noguchi, Ramarao, and Crow fail to teach wherein an interactive user interface is provided for presentation on the user device, and wherein the interactive user interface:  presents, in a first region of the interactive user interface, one or more of the values and descriptions of the values;  presents, in a second region, at least a portion of the textual information; responds to interaction with a particular value presented in the first region; and in response, updates the second region to specify text included in the textual information that is associated with the particular value.
Waibel teaches wherein an interactive user interface is provided for presentation on the user device, and wherein the interactive user interface:  presents, in a first region of the interactive user interface, (0046, discloses a human to human dialog interface) one or more of the values and descriptions of the values; (Fig. 9, 90 I am 50 years old) presents, in a second region, at least a portion of the textual information; (Fig. 9, 50 Age) responds to interaction with a particular value presented in the first region;  (0046, discloses extracting medical information from the dialog to fill in the form) and in response, updates the second region to specify text included in the textual information that is associated with the particular value.  (0046 and Fig. 9, updates the age field with 50)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Stollman, Noguchi, Ramarao, and Crow to incorporate the teachings of Waibel.  Doing so would allow data entered into a first region of a document to be analyzed and extracted and populate another region of a user interface which would be useful when extracting information from a chat. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Stollman (20100074524) in further view of in further view of Noguchi (20050289134) in further 


Regarding claim 26, Stollman, Noguchi, Ramarao, and Crow teach the system of claim 23. 
Stollman, Noguchi, Ramarao, and Crow fail to teach wherein the operations further comprise: accessing information indicating average values extracted from textual information of the same type of textual information; and causing presentation of the average values, such that a user can compare the average values to the extracted values.
Bahl teaches wherein the operations further comprise: accessing information indicating average values extracted from textual information of the same type of textual information; and causing presentation of the average values, such that a user can compare the average values to the extracted values. (0034, discloses extracting values and comparing the values to the averages)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Stollman, Noguchi, Ramarao, and Crow to incorporate the teachings of Bahl.  Doing so would allow the system to aggregate quantities such as averages to be useful in different business transactions to forecast business expectations and future developments and to compare current average values with historical data.


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Stollman (20100074524) in further view of in further view of Noguchi (20050289134) in further view of Ramarao (20050091587) in further view of Denoual (20080320031)


Regarding claim 31, Stollman, Noguchi, and Ramarao teach the method of claim 1. 
Stollman and Noguchi fail to teach wherein a particular options table of the plurality of options table indicates a relation among a plurality of textual expression, wherein the relation indicates an order associated with the textual expressions
Ramarao teaches wherein a particular options table of the plurality of options table indicates a relation among a plurality of textual expression, (0040, set of templates that includes an expression to select nodes in the document’s tree structure and 0041, discloses the expressions indicate ancestors, descendants, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Stollman and Noguchi to incorporate the teachings of Ramarao.  Doing so would allow terms to be recognized and assist in identifying standardized pieces of text in contract documents to be identified.
Stollman, Noguchi, and Ramarao wherein the relation indicates an order associated with the textual expressions.  
Denoual teaches wherein the relation indicates an order associated with the textual expressions.  (0004, discloses expressions that yield an ordered list of XPath nodes and 0002, discloses an XPath node represents text) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Stollman, Noguchi, and Ramarao to incorporate the teachings of Denoual.  Doing so would allow relations among terms to indicate whether particular terms appear inside of a different term or parent term to assist in identifying boilerplate clauses within a document.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Stollman (20100074524) in further view of in further view of Noguchi (20050289134) in further view of Ramarao (20050091587) in further view of Fontoura (20040205082)



Regarding claim 32, Stollman, Noguchi, and Ramarao teach the method of claim 1. 
Stollman and Noguchi fail to teach wherein a particular options table of the plurality of options table indicates a relation among a plurality of textual expression, wherein the relation indicates whether a first textual expression is included inside a second textual expression.
Ramarao teaches wherein a particular options table of the plurality of options table indicates a relation among a plurality of textual expression, (0040, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Stollman and Noguchi to incorporate the teachings of Ramarao.  Doing so would allow terms to be recognized and assist in identifying standardized pieces of text in contract documents to be identified.
Stollman, Noguchi, and Ramarao fail to teach wherein the relation indicates whether a first textual expression is included inside a second textual expression.
Fontoura teaches wherein the relation indicates whether a first textual expression is included inside a second textual expression. (0069, discloses combining tuples depending on their position in the input document and 0061-0062, discloses evaluating textual expressions to indicate a textual expression belongs to another)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Stollman, Noguchi, and Ramarao to incorporate the teachings of Fontoura.  Doing so would allow relations among terms to indicate whether particular terms appear inside of a different term or parent term to assist in identifying boilerplate clauses within a document.


Response to Arguments

Remarks, filed 11/10/2020, with respect to the rejection(s) of claim(s) 1 under Stollman in view of Noguchi in view of Boyan; Stollman in view of Noguchi in view of Sinha regarding claim 17; and Stollman in view of Noguchi in further view of Sinha regarding claim 27 respectively have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stollman in view of Noguchi in view of Ramarao regarding claims 1, 17, and 27; 


The applicant’s first argument (pages 1-2) regarding Krasun in independent claim 1 regarding “multitude of templates” is persuasive.  See prior art rejection regarding the amended claim with respect to Ramarao.

The applicant’s second argument (page 14-15) regarding Sinha with regard to independent claim 17 and 27 regarding “representing a respective embodiment of the type of textual information and including a respective subset of the nodes” is persuasive.  See prior art rejection of Ramarao in the detailed rejection above.



Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 5712723644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN GOLDEN/
Examiner, Art Unit 2144


                                                                                                                                                                                                 
/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144